COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00144-CV


In re Fort Worth Star-Telegram;         §   Original Proceeding
Dallas Morning News; CBS Stations
Group Of Texas LLC; KXAS-TV; NW         §   From the 323rd District Court
Communications Of Texas, Inc., On
Behalf Of Station KDFW Fox 4; And       §   of Tarrant County (323-98857J-13)
WFAA-TV, Inc.
                                        §   August 12, 2014

                                        §   Opinion by Justice Walker


                                 JUDGMENT

      This court has considered the petition for writ of mandamus filed by

Relators Fort Worth Star-Telegram; Dallas Morning News; CBS Stations Group

Of Texas LLC; KXAS-TV; NW Communications Of Texas, Inc., On Behalf Of

Station KDFW Fox 4; and WFAA-TV, Inc.           We conditionally grant relators’

petition. Writ will issue only if Respondent fails to promptly vacate her January

10, 2014 and January 22, 2014 orders closing the courtroom in R.J.D.’s case;

fails to set aside her March 20, 2014 order denying Relators’ motion to vacate

those orders; or fails to take immediate steps to make the transcripts of the

January 10 and January 22 proceedings at issue here available to Relators upon

payment and proper arrangements in accordance with this opinion.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Sue Walker____________________
   Justice Sue Walker